Appellant applied to this court for a writ of mandamus ordering the county clerk of Hemphill County to prepare and transmit to this court a transcript of the proceedings had in the county court in a certain case in said county court wherein *Page 21 
the said Herring was the defendant, and wherein he had been convicted, and had given proper notice of appeal therefrom to this appellate court.
It appears that such transcript has now been made up and is on file here in this court, and that therefore this cause now presents a moot question.
The application for a mandamus is therefore dismissed.